DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 3, 6, 9 and 10 is/are objected to because of the following informalities:  
As to each of claims 3, 6, and 9, the examiner recommends amending “min” to “minutes”.
As to claim 10, the applicant should amend the preamble to read “An article as in claim 9…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein an axis essentially perpendicular to a tissue-engaging surface of the self-righting article is configured to maintain an orientation of 20 degrees or less from vertical when acted on by 0.09 *10^-4 Nm or less externally applied torque”, however an axis is not a tangible thing and therefore cannot perform the act of maintaining nor can an axis be acted upon by a force. The applicant should amend the claim to make it clearer what part(s) actually does the maintaining and receives the force.
5 recites the limitation "the total tissue interfacing component weight" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the needle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The examiner will assume that the needle is the same component as the tissue interfacing component.
Claim 9 recites the limitation "the total needle weight" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 11, the wording in lines 1-2 is unclear. It is unclear how one or more tissue interfacing components can comprise part of the self-righting article and also be associated with the self-righting article (i.e. the wording makes it unclear as to whether the one or more tissue interfacing components are being considered part of the self-righting article).
Claim 11 recites “at least one tissue interfacing component” in lines 6-7. It is not clear if this at least one tissue interfacing component is part of the “one or more tissue interfacing components” introduced in line 1 or refers to different tissue interfacing component(s).
As to claim 12, the wording in lines 1-2 is unclear. It is unclear how a tissue interfacing component can comprise part of the self-righting article and also be associated with the self-righting article (i.e. the wording makes it unclear as to whether the tissue interfacing component is being considered part of the self-righting article).
Claim 12 recites the limitation "the total tissue interfacing component weight" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “wherein an axis essentially perpendicular to a tissue-engaging surface of the self-righting article is configured to maintain an orientation of 20 degrees or less from vertical when acted on by 0.09 *10^-4 Nm or less externally applied torque”, however an axis is not a tangible thing and therefore cannot perform the act of maintaining nor can an axis be acted upon by a force. The applicant should amend the claim to make it clearer what part(s) actually does the maintaining and receives the force.

As to claim 13, the wording in lines of 7-8 of “has a longitudinal axis of the article is configured to orient to about 90 degrees with respect to vertical” and lines 9-10 of “has a longitudinal axis that maintains an orientation of 20 degrees or less from vertical when acted on by 0.09 *10^-4 Nm or less externally applied torque” is unclear because an axis is not a tangible thing and therefore cannot perform the act of maintaining nor can an axis be acted upon by a force. Furthermore it is not clear if this applies to the same axis or different axes.
Claim 13 recites the limitation "the total tissue interfacing component weight" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Each of claims 15-20 recites the limitations “the shape of the article”. There is insufficient antecedent basis for this limitation in each claim.
Claims 3, 4, 6-8, 10, 14, 15, and 17-20 are rejected as they depend from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imran (US 2016/0158516 A1).
As to claim 13, Imran discloses a method of delivering a pharmaceutical agent (medication 100) to a subject (see abstract, para 0003), comprising: administering, to the subject, an article (device .
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran.
As to claim 5, Imran discloses an article (device 10; see Figs. 2-4) for delivering a pharmaceutical agent to a subject (abstract, para 0003), comprising: a tissue interfacing component (40); and a spring (80) associated with the tissue interfacing component and maintained by a support material (material of release element 70) under at least 5% compressive strain (see para 0068; “spring 80 can be substantially cone-shaped to reduce the length of the spring in the compressed state even to the point where the compressed length of the spring is about the thickness of several coils (e.g., two or three) or only one coil” – compressing the spring from the states seen in Figs. 2-4 to be the thickness of only one coil would mean at least a 5% compressive strain).
Imran does not expressly recite wherein the tissue interfacing component comprises a solid pharmaceutical agent in an amount of greater than or equal to 10 wt% versus the total tissue interfacing component weight. However Imran does teach delivering a “therapeutically effective dose” and teaches adjusting the dose based on a patient’s age, weight, condition or other parameter (see para 0007, 0026, 0067). Additionally the instant disclosure describes the parameter of wt% as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system.  As such, 

As to claim 6, Imran teaches the article as in claim 5 as described above. While Imran does not expressly recite wherein the spring is configured to release at least 90% of a stored compressive energy of the spring within 10 min of exposing the support material to a fluid, Imran does teach selecting materials for the release element to increase or decrease the degradation of the release element (see para 0018; this in turn would alter the rate of expansion of the spring which is held by the release element). The instant disclosure describes the parameter of release of a stored compressive energy of the spring (in other words, an expansion rate of the spring) as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system.  As such, this parameter is considered to be a matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art that to adjust the material of the release element to alter the release of a stored compressive energy of the ring to alter the rate at which the medication 100 is delivered.
As to claim 7, Imran makes obvious an article as in claim 5 as described above, and further wherein the tissue interfacing component is a needle (para 0064).
As to claim 8, Imran makes obvious an article as in claim 5 as described above. While Imran does not expressly recite wherein the tissue interfacing component has a Young's elastic modulus of greater than or equal to 100 MPa, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present invention to modify the tissue interfacing component to have a Young’s elastic modulus of greater than or equal to 100 MPa because Applicant has not articulated that the particular value solves a stated problem or is critical to the invention (Applicant has disclosed in the specification that the Young’s elastic modulus could have any of various values; see instant application at page 75). A skilled artisan would have found through routine experimentation that a Young’s elastic 

As to claim 9, Imran discloses an article (device 10; see Figs. 2-4) for delivering a pharmaceutical agent to a subject (see abstract, para 0003), comprising: a tissue interfacing component (40); and a spring (80) associated with the tissue interfacing component (para 0068, 0069).
Imran does not expressly recite wherein the needle comprises a solid pharmaceutical agent in an amount of greater than or equal to 80 wt% versus the total needle weight. However Imran does teach delivering a “therapeutically effective dose” and teaches adjusting the dose based on a patient’s age, weight, condition or other parameter (see para 0007, 0026, 0067). Additionally the instant disclosure describes the parameter of wt% as being merely preferable, and does not describe the particular value of 80 wt% as contributing any unexpected results to the system.  As such, parameters such as wt% are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art that the limitation of wt% of the solid pharmaceutical agent would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Imran also does not expressly recite and wherein the spring is configured to release at least 10% of a stored compressive energy of the spring within 10 min of exposing the support material to a fluid. However Imran does teach selecting materials for the release element to increase or decrease the degradation of the release element (see para 0018; this in turn would alter the rate of expansion of the spring which is held by the release element). The instant disclosure describes the particular value of release of a stored compressive energy of the spring (in other words, an expansion rate of the spring) as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system.  As such, the claimed values are considered to be a matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art that to adjust the material of the release element to alter the release of a stored compressive energy of the ring to alter the rate at which the medication 100 is delivered.

As to claim 10, Imran makes obvious the article of claim 9 as described above. Imran further teaches wherein the spring is maintained by a support material (material of release element 70) under at least 5% compressive strain (see para 0068; “spring 80 can be substantially cone-shaped to reduce the length of the spring in the compressed state even to the point where the compressed length of the spring is about the thickness of several coils (e.g., two or three) or only one coil” – compressing the spring from the states seen in Figs. 2-4 to be the thickness of only one coil would mean at least a 5% compressive strain).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Hafezi et al. (US 2011/0306852 A1, hereafter 'Hafezi').
As to claim 14, Imran discloses the method as in claim 13, but does not expressly recite wherein the article has an average density greater than 1 g/cm3.
Hafezi discloses an article (system 10) that uses filler material to alter density to affect how the article behaves in certain environments (see para 0032, 0049).
It would have been obvious to one having ordinary skill in the art to modify Imran in view of Imran such that the article of Imran has any of various average density values, including greater than 1 g/cm3, based off the teachings of Hafezi. One would have been motivated to do so in order to alter the buoyancy of the article, for example to make the article sink within a certain environment, such as the stomach (see para 0032, 0049, claim 15 of Hafezi).


Allowable Subject Matter
Claim 2 is are allowed.
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 16 depends from claim 2.
As to claim 17, while Imran makes obvious to article as in claim 5 as described above, Imran is silent to wherein the article is a monostatic body due to a center of mass of the article and/or the shape of the article, such that the article has a single stable resting position. No reference was found that would have made obvious to modify Imran to include the limitations of claim 17 in combination with those of claim 5.
As to claim 18, while Imran makes obvious to article as in claim 9 as described above, Imran is silent to wherein the article is a monostatic body due to a center of mass of the article and/or the shape of the article, such that the article has a single stable resting position. No reference was found that would have made obvious to modify Imran to include the limitations of claim 18 in combination with those of claim 9.
The examiner notes that no prior art rejections are being given for claims 1, 3, 4, 11, 12, 15, 19 or 20. The allowability of these claims will be further considered once the rejections under 35 USC 112 are addressed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783